Citation Nr: 1309122	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  05-17 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel	


INTRODUCTION

The Veteran served on active duty from October 1966 to April 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntingon, West Virginia.

The Board remanded this matter in November 2009, January 2012, and July 2012.  The case has now been returned to the Board for further review.  


FINDING OF FACT

The most competent and probative evidence does not relate a current skin disability to active service to include as due to herbicide exposure.  


CONCLUSION OF LAW

A skin disability was not incurred in, or aggravated by, active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In correspondence to the Veteran in July 2003 and September 2003, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  The Board notes that the Veteran was not advised of the factors for consideration in the assignment of a disability rating and/or effective date in the event of award of the benefit sought.  However, the Veteran's claim is being denied and, therefore, any question as to the assignment of a disability rating and/or effective date is moot.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), service personnel records, private and VA medical records, and the Veteran's statements in support of his claim.  The Appeals Management Center (AMC) sent the Veteran a letter in January 2012 and obtained VA medical records from the Martinsburg, West Virginia VA Medical Center (VAMC) in compliance with the Board's January 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Private medical records were also obtained in compliance with the Board's November 2009 remand.  Id.  The Board notes that medical records from Dr. Jamison K. Francis were requested on behalf of the Veteran.  The letter was returned as undeliverable and a fax was also sent to Dr. Jamison K. Francis.  The Veteran was notified in an April 2010 letter that VA had not received a response and to submit the records himself.  He did not respond.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to attempt to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain.

VA examinations were provided in July 2005 and February 2012 and addendum opinions in June 2012 and November 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2005 VA examiner provided a medical opinion regarding the rosacea, but did not provide a rationale.  The examiner also noted the Veteran's basal cell carcinoma and actinic keratosis, but did not refer to his in-service treatment for a skin condition.   In November 2009, the Board remanded for a new VA examination and opinion.  The VA examination was not completed because a dermatologist was not available at the Veteran's local VA Medical Center.  In January 2012, the Board remanded the Veteran's case to provide a VA examination as the Veteran was willing to attend a VA examination in Martinsburg, West Virginia.  The Board requested that the examiner provide an opinion as to whether it is at least as likely as not that any current skin condition arose during service or is otherwise related to military service to include any in-service sun exposure, in-service herbicide exposure, or in-service treatment for a skin condition.  The Veteran was provided a VA examination in February 2012.  The examiner listed diagnoses of rosacea, actinic keratosis, basal cell carcinoma, and squamous cell carcinoma.  The examiner reviewed the claims file and opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service event, injury, or illness.  With respect to the Veteran's actinic keratosis, basal cell carcinoma, and squamous cell carcinoma, the examiner explained that the rationale for the opinion was that the Veteran is fair skinned, had red hair when he was young, had only five years of service over a lifetime of 60+ years of sun exposure, worked for a power company as a senior engineering technician, and was diagnosed with actinic keratosis, basal cell carcinoma, and squamous cell carcinoma after the age of 40.  The examiner referenced medical literature for his conclusions.  With respect to rosacea, the examiner noted that the Veteran is fair skinned, over thirty years of age, has "skin damaged" skin and did not find a diagnosis of rosacea in the service treatment records.  With respect to the fungal infection on his face, the examiner stated that fungal infections were common disorders.  An addendum was provided in June 2012.  The examiner opined that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the skin conditions did not arise during service (except for fungal infection).  The examiner provided a supporting rationale and noted the Veteran's reported dates of onset (all years after service).  With respect to rosacea, the date of onset was unknown, but the service treatment records were negative.  With respect to a fungal infection, the fungus had its onset and resolution during service.  The examiner stated that the conditions were not due to in-service herbicide exposure and not due to in-service treatment for a skin condition.  The examiner explained that actinic keratosis, squamous cell carcinoma, basal cell carcinoma, rosacea, and fungus were not on the list regarding diseases associated with Agent Orange exposure.  In addition, the examiner referred to the previous opinion regarding etiology, the medical literature, and the Veteran's own personal risk factors.  With respect to fungal infection, based on the description of the fungal infection, the Veteran most likely had tinea versicolor and the fungal infection was treated and not present at separation.  At the time of the VA examination, fungal infection was not diagnosed.  In July 2012, the Board remanded the Veteran's case for an addendum opinion.  The Board explained that the examiner did not refer to a fungal infection that was treated with Loprox in 2003.  In addition, the Board indicated that the examiner's opinion with respect to whether any current skin disorder was related to in-service herbicide exposure was based on the fact that the Veteran's skin disorders were not on the list of skin conditions associated with Agent Orange exposure and the examiner did not appear to provide an opinion as to whether the conditions were directly related to service.  The examiner was asked to address whether it is at least as likely as not that the disability had its onset in or is otherwise related to service to include on a nonpresumptive direct-incurrence basis due to any in-service herbicide exposure, in-service sun exposure, and/or in-service treatment for a skin condition.  In the November 2012 addendum opinion, the examiner reviewed the claims file and opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  With respect to rationale, the examiner stated that the previous opinions and conclusions were noted in the previous examinations regarding the risk/etiology of the diagnosed conditions.  The examiner noted that a nonpresumptive direct-incurrence basis due to any in-service herbicide exposure, in-service sun exposure, and/or in-service treatment for a skin condition is less likely - for the reasons cited to previously.  It was noted that the Veteran had a cumulative 50+ year of sun exposure.  With respect to the record dated in 2003 of a recurrent fungal infection, the examiner stated that there was no indication as to where the infection was located and that subsequent examinations in 2010, 2011, and 2012 did not reveal a recurrent fungal infection.  In this case, the Board's remands were substantially completed and the Board finds that the VA examination and opinions are adequate.  The Board acknowledges the Veteran's representative's assertion that the examiner's opinion is inadequate and does not comply with the Board's remand since the examiner cited to rationale in the prior examination and addendum opinion.  However, the Board disagrees.  The examiner noted the Veteran's risk factors for developing basal cell carcinoma, actinic keratosis, squamous cell carcinoma, and rosacea and his cumulative sun exposure.  The examiner explained that there was no evidence in the service treatment records of rosacea and the Veteran reported that the onset of his other conditions were in 1989 and the 1990s, years after his separation from active service.  The examiner did note that the diagnosed skin conditions were not on the list of diseases presumed to be associated with Agent Orange exposure.  However, the examiner did not provide a negative opinion solely on the diagnoses being absent from the list.  The examiner listed the risk factors, noted the Veteran's self-reported dates of onset of the diagnosed skin conditions, and referenced medical literature.  With respect to the fungal infection, the examiner stated that there is no evidence of a fungal infection since 2003 and there was no indication where this infection was located.  The Board finds that there has been substantial compliance with its remand as the VA opinions are adequate.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal criteria

Service connection - in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred, or a disease contracted, in active service or for aggravation of a pre-existing injury or disease in active military service.                38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.   § 3.303(d).

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Also, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent (like the dioxin in Agent Orange), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.    38 U.S.C.A. § 1116(f).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R.   § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Secretary of VA, however, has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following specific conditions: cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit. 557 F.3d 1355 (Fed. Cir. 2009).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

First, the Board will address whether service connection on a presumptive basis is warranted.  Here, the Veteran's skin disorders are not among the diseases listed as presumptively service connected.  Therefore, service connection on a presumptive basis is not warranted.  However, as discussed above, the regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  Therefore, entitlement to service connection is considered on this basis as well.

The Veteran avers that he has a skin disability that is related to active service.  He stated that he was treated for a fungal skin infection during service and that he has had recurrent fungal skin infections after service.  In addition, he stated that being fair skinned, he has no doubt that his time spent in the tropical sun caused damage to his skin.  In his claim for compensation and/or pension dated in June 2003, he listed the onset of his skin condition as being in 1994.  He reported that he believes his skin conditions may be related to exposure to herbicides.  

The private and VA treatment records reveal diagnoses of rosacea, actinic keratosis, basal cell carcinoma, squamous cell carcinoma, lentigo, venous lake, dermatitis, and seborrheic keratosis.  

The service treatment records show that the Veteran was treated for a questionable fungus on his face.  It was elevated, scaly rash on his left lateral lip, probably secondary to the sun.  The November 10, 1970 report of medical examination shows that the Veteran's skin was clinically evaluated as normal.  The November 17, 1970 report of medical examination shows that the Veteran's skin was clinically evaluated as normal.  The April 1971 separation report of medical examination shows that the Veteran's skin was clinically evaluated as normal.  The February 1972 re-enlistment report of medical examination reveals that the Veteran's skin was clinically evaluated as normal.  In the February 1972 report of medical history, the Veteran checked no as to having or ever having skin diseases.  

Post-service, the first objective clinical evidence is dated in the 2000s with respect to the Veteran's skin.  The Veteran has reported a history of basal cell carcinoma and removal of pre-cancerous growths from 1994 to 2002 and actinic keratosis beginning in 1989.  

The Veteran's private physician, Dr. Sean L. McCagh, submitted a letter dated in June 2004.  Dr. Sean L. McCagh stated that the Veteran served in the Naval Service in the Pacific in the late 1960s and early 1970s.  He served in Hawaii, Philippines, Guam, Vietnam, and the Equator from 1966 to 1971.  Dr. Sean L. McCagh noted that the Veteran has multiple skin problems, most commonly actinic keratosis and pre-cancerous as well as basal cell carcinoma.  He stated that he reviewed that most of his damage is from when the Veteran was younger and believed that most of this came from the time he spent in the service.  

The Veteran was provided a VA examination in July 2005.  The examiner reviewed the claims file and noted that the Veteran had skin rashes on his face for ten years and has been diagnosed with rosacea.  He had skin lesions on his hands, chest wall, scalp, and nose on and off for seven to eight years.  Basal cell carcinoma was removed seven years ago.  The diagnoses were listed as rosacea of the face, not likely to be due to service (no evidence of having appeared in service) or related to the facial lesion treated in August 1970 and actinic keratosis and basal cell carcinoma.  The examiner noted that actinic keratosis and basal cell carcinoma are known to be related to sun exposure.  It was impossible to determine at what point of the Veteran's lifetime exposure to the sun did actinic keratosis and basal cell carcinoma occur.  He had five years of service over a lifetime of 50+ years of possible exposure.

The Veteran was provided a VA examination in February 2012.  The examiner reviewed the claims file.  The report includes diagnoses of rosacea, actinic keratosis, basal cell carcinoma, and squamous cell carcinoma.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service event, injury, or illness.  With respect to actinic keratosis, basal cell carcinoma, and squamous cell carcinoma, the examiner explained that the Veteran is fair skinned, had red hair when he was young, had only five years of service over a lifetime of 60+ years of sun exposure, worked for a power company as a senior engineering technician, and was diagnosed with actinic keratosis, basal cell carcinoma, and squamous cell carcinoma after the age of 40.  The examiner also referenced several medical articles in support of the negative opinion.  The examiner stated that one article noted that actinic keratosis is caused by being in sunlight and one is more likely to develop the condition if the person has fair skin, blue or green eyes, or blond or red hair.  The examiner also referenced literature that stated that 36 percent of basal cell carcinomas arise in lesions previously diagnosed as actinic keratoses.  In addition, the examiner noted an article wherein it explained that actinic keratosis usually appears after age 40.  The examiner stated that one of the most important determinants of actinic keratosis is age, place of occupation, cumulative sun exposure, and skin type.  Actinic keratoses were more common in patients aged 50 years or over.  With respect to rosacea, the examiner explained that the Veteran is fair skinned, over thirty years of age, has sun damaged skin, and that the examiner did not find a diagnosis of rosacea in the service treatment records.  The examiner referenced medical literature that rosacea is a common disorder that is most frequently observed in fair-skinned individuals.  With respect to a fungal condition, the examiner noted that the Veteran reported a fungal infection on his face, probably secondary to sun.  The examiner explained that there are three types of dermatophytes that account for the majority of fungal infections and they are common disorders worldwide.  An addendum was provided in June 2012.  Again, the examiner opined that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the skin conditions did not arise during service (except for a fungal infection).  The rationale provided was that the Veteran provided the dates of onset of his actinic keratosis, basal cell carcinoma, and squamous cell carcinoma, as being years after service.  With respect to rosacea, the examiner noted that the date of onset was unknown.  However, the examiner noted that the service treatment records did not reveal a notation of rosacea.  Based on the dates of service and the Veteran's historical account of actinic keratosis, basal cell carcinoma, and squamous cell carcinoma did not have onset during service.  The examiner noted that the fungal infection of skin of the face had its onset and resolution during service.  The examiner also stated that the conditions were not due to in-service herbicide exposure and not due to in-service treatment for a skin condition.  Again, the examiner referenced the explanation in the prior examination report and that actinic keratosis, squamous cell carcinoma, basal cell carcinoma, rosacea, and fungus were not on the list regarding diseases associated with Agent Orange exposure.  In addition, the examiner referred to the previous opinion regarding etiology and that the medical literature states that actinic keratosis correlates with cumulative UV exposure.  The frequency of actinic keratosis increases with each decade of life and basal cell carcinoma is the most common form of cancer.  These cancers occur on skin that is regularly exposed to sunlight and are most common in people over age 40.  One is also more likely to get basal cell carcinoma if you have light skin, light eyes, blond or red hair, overexposure to x-rays, close relatives who have had skin cancer, many moles, and long-term daily sun exposure.  It was noted that the risk of squamous cell carcinoma includes light-colored skin, older age, long-term daily sun exposure, many severe sun burns, and having had many x-rays.  The examiner explained that the Veteran is fair skinned and as a younger man, he had red hair, he is over 40, and has been regularly exposed to sun throughout his life, not just during military service.  There was no medical documentation in the claims folder of many severe sunburns.  With respect to a fungal infection, based on the description of the fungal infection, the Veteran most likely had tinea versicolor.  This is a common infection of the skin that can occur at any age.  The examiner noted that tinea versicolor is not related to cancer.  It was noted that the fungal infection in the 1970 service treatment record was treated and not present at separation in 1971.  At the time of the VA examination, fungal infection was not diagnosed.  In a November 2012 addendum opinion, the examiner again reviewed the claims file and opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  With respect to rationale, the examiner stated that the previous opinions and conclusions were noted in the previous examinations regarding the risk/etiology of the diagnosed conditions.  The examiner noted that a nonpresumptive direct-incurrence basis due to any in-service herbicide exposure, in-service sun exposure, and/or in-service treatment for a skin condition is less likely - for the reasons cited to previously.  The examiner also noted that the Veteran had a cumulative 50+ year of sun exposure.  With respect to the record dated in 2003 of a recurrent fungal infection, the examiner explained that there was no indication as to where the infection was located and that subsequent examinations performed in 2010, 2011, and 2012 did not reveal a recurrent fungal infection.  

The Board finds that the aforementioned VA examiner's opinions are persuasive in this case.  The VA examiner reviewed the claims file including the service treatment records, examined the Veteran, noted the Veteran's statements of onset, referenced pertinent medical literature, discussed the Veteran's own risk factors for developing his skin disorders, and provided a supporting rationale for the conclusions reached.  With respect to a fungal infection, the examiner acknowledged that the Veteran had a questionable fungus on his face during active service.  The examiner explained that based on the description, it was likely tinea versicolor.  The examiner explained that there was a notation of a fungal infection in 2003, but no indications of fungal infections after 2003 and no reference as to where the fungal infection was located.  In addition, the examiner explained that the in-service fungal infection occurred during service but resolved based on the reports of examination.  In addition, the Board observes that there is no indication of tinea versicolor in the post-service treatment records.  In comparison to the VA examiner's opinions, Dr. Sean L. McCagh noted the Veteran's multiple skin problems, most commonly actinic keratosis and pre-cancerous as well as basal cell carcinoma, and believed that the Veteran's damage to his skin was from when he was younger.  The Board finds the VA examiner's opinion is more probative than Dr. Sean L. McCagh's opinion.  As noted above, the examiner reviewed the service treatment records, referenced relevant medical literature, and the Veteran's risk factors for developing skin disorders including cumulative sun exposure from his whole life versus five year of sun exposure during his time in service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

The Board recognizes that the Veteran is competent to provide statements regarding his lay-observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Circ. 2006).  However, the Veteran is not competent to provide an opinion as to whether any of his skin disabilities are causally or etiologically related to active service.  The origin of a skin disability is considered to be a complex medical issue.  Moreover, the Board assigns more probative value to that of the VA examiner's opinions.  As noted above, the VA examiner has medical expertise, cited to pertinent medical literature, explained the Veteran's risk factors for developing his skin disabilities, noted the Veteran's own reported dates of onset, and discussed the absence of rosacea in the service treatment records.  With respect to the Veteran's belief that he has had recurrent fungal infections since service and these infections are related to his in-service fungus noted on his lip, the VA examiner noted that the Veteran's in-service fungus on his face was likely tinea versicolor and resolved during service.  Indeed, although the Veteran reports recurrent fungal infections, the reports of medical examination during active service, including several completed after his questionable fungus in 1970, show that the Veteran's skin was evaluated as normal.    Furthermore, the VA examiner acknowledged the notation of a fungal infection in 2003, but explained that there was no indication as to where the infection was located and there was no indication of a fungal infection in 2010, 2011, or 2012.      

With respect to continuity of symptomatology, the Veteran has not stated that his skin disorders (other than his fungal infection) have continued since service.  With respect to his reports of recurrent fungal infections since service, the Federal Circuit recently held that continuity of symtomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  The Veteran's claimed fungal infection is not among the diseases listed as chronic.  38 C.F.R. § 3.309(a).  

In light of the above, the Board finds that service connection is not warranted.  The most competent and probative evidence is against a finding that the Veteran has a current skin disability that had its onset or is otherwise causally related to active service.  Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See   38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a skin disability, to include as due to herbicides exposure, is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


